            Case 1:19-cr-00211-JDB Document 23 Filed 09/25/19 Page 1 of 15



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                     )       CRIM NO. 19-CR-211 (JDB)
                                             )
                                             )
       v.                                    )
                                             )
                                             )
THOMAS MOIR                                  )       SENTENCING: October 16, 2019



               GOVERNMENT’S MEMORANDUM IN AID OF SENTENCING

       The United States, by and through its attorney, the United States Attorney for the District

of Columbia, hereby submits the following memorandum to assist the Court in issuing an

appropriate sentence in this case. For the reasons set forth herein, the government recommends

that the Court sentence the defendant to a term of incarceration of 70 months, to be followed by a

period of ten years supervised release, with the conditions recommended by United States Office

of Probation, including that the defendant undergo intensive sex offender and drug treatment, the

defendant’s computer and internet usage be monitored, and the defendant’s direct contact with

minors be limited and supervised as determined appropriate by the Probation Office. The

defendant is required by statute to register as a sex offender for a minimum period of 25 years.

I.     BACKGROUND

       A.       Factual Summary

       On or about October 10, 2018, the defendant used the website “Rabbit”1 to distribute

child pornography using the Rabbit screen name “BREAKINSMIRK.” The defendant did so



1 Rabbit, Inc. (“Rabbit”) owns and operates a free-access social-networking website of the same
name that can be accessed at http://www.rabb.it (“Rabbit”). Rabbit defines itself as an online
space that users can share and stream videos or photographs with other users. Rabbit is capable
of being used on an Android, Apple, or web-based operating system.
                                                 1
           Case 1:19-cr-00211-JDB Document 23 Filed 09/25/19 Page 2 of 15



from the IP address 108.48.193.189, which was registered to his home address in the District of

Columbia. The defendant uploaded approximately twelve images depicting child pornography to

Rabbit, which Rabbit identified as known child pornography by using the Microsoft Photo DNA

application (“Photo DNA”).2 Rabbit notified the National Center for Missing and Exploited

Children (“NCMEC”) via CyberTips #41484300, #41529487, #41483646, #41539030,

#41537432, #41529709, #41529534, #41484659, #41538814, #41537095, #41529615, and

#41484513 (Collectively “the CyberTips”). On or about November 2, 2018, NCMEC in turn

alerted the Metropolitan Police Department (“MPD”)/Federal Bureau of Investigation (“FBI”)

Child Exploitation Human Trafficking Task Force (“CEHTTF”) to the activity on the

defendant’s account.

       Members of the CEHTTF reviewed the images posted by the defendant. Ten of the

images depicted the genital and anal areas of pre-pubescent female minors. The majority of the

minor females depicted are Caucasian, have light blonde hair, and one of the minor females can

be seen holding a large sex toy while her genitals and anus are the focus of the image. Of the

two remaining images, one displays a minor female sleeping with her nipples exposed, and the

second displays two minor females apparently penetrating one another’s vaginas with their

fingers.

       The CEHTTF then identified additional Rabbit accounts used by the defendant, to

include those with user names “MMONTANA,” “BUNNY35950,” “BREAKINSMIRK,” and

“FAPPY_STROKEZ,” all of which the defendant had accessed from his same home IP address.



2 Photo DNA works by processing the content of image and video files through an algorithm to
create a unique numerical “hash” value—akin to a digital fingerprint—for each file’s content. It
then compares these numerical hash values to the numerical hash values of known child
pornography files, and identifies when an image or video file on the service running Photo DNA
matches a known child pornography image or video.
                                                2
            Case 1:19-cr-00211-JDB Document 23 Filed 09/25/19 Page 3 of 15



Rabbit had banned the defendant’s accounts of “BREAKINSMIRK,” “MMONTANA” and

“FAPPY_STROKEZ” due to matches identified by the PhotoDNA application identifying

images of child pornography on the accounts.

       In total, CEHTTF received CyberTips from NCMEC regarding Rabbit reporting child

pornography having been distributed using their servers from three of the accounts listed above.

The first was the group of CyberTips described above from October 10, 2018 regarding the user

account “BREAKINSMIRK”. Rabbit also provided a CyberTip regarding the user account

“MMONTANA” on November 26, 2018, and another CyberTip regarding the user account

“BREAKINSMIRK” on December 7, 2018. All of the CyberTips reported contained numerous

images of child pornography and child erotica associated with those accounts. The images are

almost all exclusively of Caucasian female minors appearing to range in age from pre-pubescent

to teenaged, with light colored hair.

       On December 14, 2018, the CEHTTF obtained a search warrant from the United States

District Court for the District of Columbia for the content of the Rabbit user accounts

“MMONTANA,” “BREAKINSMIRK,” “FAPPY_STROKEZ,” and “BUNNY35950.”3 In

response to the warrant, Rabbit provided the contents of those accounts, to include images

contained within the accounts and communications with other individuals on Rabbit using those

accounts.

       The CEHTTF reviewed the images and content of communications for each account

provided by Rabbit. In combination, the three accounts contained approximately 230 megabytes

of images depicting child pornography, totaling approximately 100 images. These images




3 The contents of “BUNNY35950” were not preserved by Rabbit and therefore were not
provided.
                                                 3
            Case 1:19-cr-00211-JDB Document 23 Filed 09/25/19 Page 4 of 15



depicted predominantly Caucasian pre-pubescent females with their genitalia exposed in a

sexually explicit manner. For example, among the images included were the following:

       1. A pre-pubescent Caucasian female child with blonde hair who is depicted completely

             nude with the front of her genitals exposed to the camera. The child has her eyes

             closed, and appears to have semen running down her face down to her chest and her

             stomach.

       2. A pre-pubescent Caucasian female child wearing no pants or underwear with a dark

             shirt covering her chest. The child’s exposed vagina and anus are the focus of the

             camera, and the child is holding a large black sex toy.

       3.    A pre-pubescent Caucasian female child who is completely nude, with her anus and

             vagina exposed to the camera. The child appears extremely thin and is staring

             vacantly at the camera.

       The content of the communications between the defendant from the accounts

“FAPPY_STROKEZ,” “BREAKINSMIRK,” and “MMONTANA” and other Rabbit users was

graphic in nature. It involved users posting images of child pornography, and then discussing the

desired sex acts in which they wished to engage with the children depicted. The users would

type messages, or ask the other to switch to “Mic”4 so that they could speak to one another, and

listen to one another masturbating. The defendant sent comments in response to images of child

pornography that were posted by other users.

       Using the “MMONTANA” account, the defendant availed himself of Rabbit’s “My

Room” feature, which allows the users to create a personal space to host other users for the




4 “Mic” is a term frequently used by computer/gaming console users when they advise other
users that they are using their microphone or headphones.
                                                  4
         Case 1:19-cr-00211-JDB Document 23 Filed 09/25/19 Page 5 of 15



purpose of streaming video, sharing multimedia, and messaging one and another. From the

“MMONTANA” account in such a group room, on or about between November 26 and

December 4, 2018, the defendant hosted a group chat that involved conversations and exchange

of files among multiple users. This chats within the room included at least three separate

conversations with other Rabbit users discussing mutual masturbation while viewing images of

teen-aged or younger children.

       On January 16, 2019, members of the CEHTTF executed a search warrant issued by the

United States District Court for the District of Columbia at the defendant’s home in Washington,

D.C. During the course of the search warrant, desktop computer and numerous laptop computers

were seized from the basement of the home. These devices were placed into evidence and

provided to a special agent employed by the United States Attorney Office (“USAO”) for

forensic examination.

       At the time of execution of the search warrant, MOIR was located in the home. MOIR

consented to a non-custodial interview outside of the home. Your affiant and a Special Agent

with the FBI conducted the interview. During the interview, MOIR provided biographical

information, and stated that he resides at the home with his wife and toddler son.5

       A Special Agent trained as a computer forensic analyst conducted a forensic examination

of the electronic devices seized from the defendant’s home. These items of evidence included

the desktop computer from the basement of the home and a Chromebook. A search of the

desktop computer resulted in the recovery of thumbnail images pulled from websites visited by

the user using Internet Explorer, which included two images of child pornography. The images




5 The defendant’s son was forensically interviewed at the Safe Shore Children’s Advocacy
Center and made no disclosure of any sexual or other abuse.
                                                 5
         Case 1:19-cr-00211-JDB Document 23 Filed 09/25/19 Page 6 of 15



depicted nude pre-pubescent female children with the focus of the camera on their genitalia.

       A search of the defendant’s Chromebook laptop also revealed approximately two dozen

images of child pornography which were saved as thumbnail files by the program “Google

Picasa.” These images included pre-pubescent females in various states of undress with their

genitalia displayed, or engaging in oral or vaginal sex acts. The laptop also contained numerous

files associated with the accounts the defendant used to access Rabbit and post child

pornography. Additionally the device had been used to download Ares, which is a peer-to-peer

file sharing program commonly used by collectors of child pornography to trade images and

videos. A keyword search of “Pedo” had been searched five times on the Ares program.

II.    SENTENCING CALCULATION

       A.      Statutory Penalties

       Distribution of Child Pornography carries a mandatory minimum sentence of five years

and maximum sentence of 20 years imprisonment pursuant to 18 U.S.C. § 2252(a)2), a fine of

not more than $250,000 pursuant to 18 U.S.C. § 3571(b)(3), an order of restitution, and an

obligation to pay any applicable interest or penalties on fines or restitution not timely made, and

a period of supervised release – after any period of incarceration – of not less than five years or

life pursuant to 18 U.S.C. § 3583(k). In addition, the Court must assess an amount of $5000 on

any non-indigent person convicted under Title 18, United States Code, Chapter 110 pursuant to

18 U.S.C. §3014(a). See PSR ¶¶ 90, 96, 108, 110, 111, and 114.

       B.      Sentencing Guideline Range

       The government agrees with the PSR writer regarding the calculation of the defendant’s

guideline range contained in the PSR. The government agrees that the base offense level under

the United States Sentencing Guidelines (“U.S.S.G.”) for Distribution of Child Pornography is

22, pursuant to U.S.S.G. § 2G2.2. See PSR ¶ 27. The government agrees with the PSR that the

                                                  6
         Case 1:19-cr-00211-JDB Document 23 Filed 09/25/19 Page 7 of 15



following Specific Offense Characteristic applies: the offense involved images depicting

prepubescent minors (+2); the offense involved distribution of the images (+2); the offense

involved the use of a computer (+2); and the number of images at issue for Sentencing

Guidelines calculation purposes was between 10 and 150 images (+2). See PSR ¶¶ 28 – 31.

Accordingly, the defendant’s adjusted offense level is 30. See PSR ¶ 35.

       The United States also agrees with the PSR writer that the defendant is entitled to a three-

level reduction for acceptance of responsibility pursuant to U.S.S.G. § 3E1.1 and U.S.S.G. §

3E1.1(b), resulting in a total offense level of 27. See PSR ¶¶ 37-39.

       Regarding the defendant’s criminal history, the government agrees with the PSR that the

defendant has no criminal convictions that count toward his criminal history score, and,

therefore, his criminal history score is 0, resulting in a Criminal History Category I. See PSR

See PSR ¶¶ 40-42. Thus, the applicable Sentencing Guidelines Range is 70-87 months

incarceration. See PSR ¶ 91.

III.   GOVERNMENT’S RECOMMENDATION

       A.      Application of the Federal Sentencing Guidelines

       In United States v. Booker, 125 S. Ct. 738 (2005), the Supreme Court held that the

mandatory application of the United States Sentencing Guidelines violates the Sixth Amendment

principles articulated in Blakely v. Washington, 124 S. Ct. 2531 (2004). As a consequence, the

Court invalidated the statutory provision that made the Guidelines mandatory, 18 U.S.C. §

3553(b)(1). Booker, 125 S. Ct. at 756.

       In post-Booker cases, the Supreme Court has stated that a district court should begin all

sentencing proceedings by correctly calculating the applicable Guidelines range. See United

States v. Gall, 552 U.S. 38, 49 (2007) (“As a matter of administration and to secure nationwide

consistency, the Guidelines should be the starting point and the initial benchmark.”) After giving

                                                7
          Case 1:19-cr-00211-JDB Document 23 Filed 09/25/19 Page 8 of 15



both parties an opportunity to argue for an appropriate sentence, the district court should then

consider all of the applicable factors set forth in 18 U.S.C. § 3553(a). Id. These factors include

“the nature and circumstances of the offense and the history and characteristics of the defendant”

(18 U.S.C. § 3553(a)(1)); the need for the sentence imposed to reflect the seriousness of the

offense, to provide just punishment for the offense, to afford adequate deterrence to criminal

conduct, to protect the public from further crimes of the defendant, and to provide the defendant

with needed correctional treatment (18 U.S.C. § 3553(a)(2)); the kinds of sentences available (18

U.S.C. § 3553(a)(3)); the Sentencing Guidelines and related Sentencing Commission policy

statements (18 U.S.C. § 3553(a)(4) and (a)(5)); the need to avoid unwarranted sentencing

disparities (18 U.S.C. § 3553(a)(6)); and the need to provide restitution to any victims of the

offense (18 U.S.C. § 3553(a)(7)).

        Notably, the United States Sentencing Commission conducted a hearing on the child

pornography sentencing guidelines on February 15, 2012. Department of Justice (DOJ)

employees James Fottrell and Steve DeBrota, and former DOJ employee Francey Hakes

provided the following testimony regarding child pornography offenses:

        In the last ten years, we have seen a sharp increase in the severity and depravity of child
        pornography offenses, fueled in large part by swiftly advancing technological changes
        which permit offenders to easily store large numbers of images of child sexual abuse, to
        create safe havens online where they can communicate and bond with other individuals
        who encourage and promote the sexual exploitation of children, and to utilize
        sophisticated methods to evade detection by law enforcement. This increase is reflected
        in the changes in the content of the images over time, as infants and toddlers are now
        regularly victimized by child pornography offenders and the victims are forced into more
        brutal and degrading sexual activity.

See http://www.justice.gov/criminal/ceos/CT/downloads/Testimony-Sentencing-Commission-

Fottrell.pdf.

        On February 27, 2013, the Sentencing Commission released a report concerning the



                                                 8
          Case 1:19-cr-00211-JDB Document 23 Filed 09/25/19 Page 9 of 15



Guidelines for child pornography offenses (“The CP Report”). The CP Report contained

numerous observations that are relevant to a sentencing judge. The CP Report recognized that

child pornography offenses inherently involve the sexual abuse and exploitation of children, that

child pornography victims are specifically harmed by the distribution of their images over the

Internet, and that many victims suffer lifelong harm at knowing that their images are being used

by offenders for sexual gratification. The CP Report emphasized the growing problem of online

child pornography communities that facilitate and validate child sexual exploitation. The CP

Report also identified many problems with the non-production child pornography Guidelines and

included recommendations about how to change the Guidelines to better account for offender

behavior, including through the elimination of some specific offense characteristics and the

revision and addition of other enhancements.

        Although the Commission has asked Congress for permission to revise the child

pornography Guidelines, no changes have been made at this time. The CP Report did not

suggest that courts should ignore the current Guidelines, but instead provided a framework of

factors to consider under the statute. These factors should be considered in conjunction with–

not instead of – the existing Guidelines. Unless and until Congress signals its intent to permit

changes to the Guidelines, a sentencing court should determine a defendant’s Guidelines range

based on the current Guidelines. A sentencing court should then consider the CP Report as part

of its analysis of the statutory factors.

B.      Basis for the Government’s Recommendation

        The government submits that a sentence of 70 months incarceration to be followed by a

period of ten years of supervised release, with the specific conditions of supervision

recommended by the United States Office of Probation, is appropriate and warranted in this case



                                                 9
         Case 1:19-cr-00211-JDB Document 23 Filed 09/25/19 Page 10 of 15



based on the factors in 18 U.S.C. § 3553(a). The recommended sentence is sufficient, but not

greater than necessary, to accomplish the purposes of sentencing.

               1.      Nature and Circumstances of the Offense

       The nature and circumstances of the offense charged are egregious because, like in all

child pornography-related offenses, they involve the victimization of the most vulnerable victims

in society. The defendant went online and participated in the market in which individuals

exchange images of children –in this case even very young children – who are being subjected to

sexual abuse that is captured in images and videos and then traded by adults seeking sexual

pleasure. To seek out, distribute and trade such images is not just about the trading of pictures, it

is about the exploitation of the children depicted. Here, the defendant participated in that market,

knowingly and willfully making himself one of the people who partook in the exploitation of

children for his own sexual gratification. In addition to the distribution of images depicting the

sexual exploitation of children, the defendant also exchanged messages with other individuals

regarding a sexual interest in children, and hosted a “My Room” feature on Rabbit to host other

users who wanted to post or stream such content. This conduct merits serious punishment.

       To his credit, the defendant himself has come to recognize the harm he caused to the

children depicted in the images he collected and traded, as he acknowledges in his written

statement to the Probation Office:

               I apologize deeply for ever being a part of the market that is
               unbelievably harmful to innocent children and their families. As a
               parent myself, I know how horrified I would be to learn that my
               child had been made the subject and victim of child pornography.
               I wish that I had had that mindset when using my computers,
               because surely it would have kept me from committing this crime.
               I truly hope that no more children are exposed and victimized in
               the way that the subjects of the pictures I transacted in had been.
               And I offer my sincerest apology.


                                                 10
         Case 1:19-cr-00211-JDB Document 23 Filed 09/25/19 Page 11 of 15



       PSR ¶ 26. The defendant states as well as many of the victims of these offenses – some

now grown and many years removed from their abuse – the effects are lasting and extend not just

to the children, but their families as well. In mandating a minimum sentence of 60 months

incarceration for the instant offense, the legislature recognizes the severity of the harm that the

defendant acknowledges.

       On the other side of the coin, the defendant’s conduct here, though harmful in its effects,

is more limited in scope than many offenders charged with the same offense. It appears from the

United States’ investigation that the conduct described above, in which defendant distributed

child pornography using the Rabbit platform, occurred over a limited timeframe of several

months at the end of 2018 through the beginning of 2019, when a search warrant was executed at

his home by the FBI. The volume of images known to be trafficked by the defendant was also

lower than many offenders. It is not uncommon for traffickers and collectors of child

pornography in the modern internet age to exchange and collect hundreds and hundreds, if not

thousands of such images at a time. Here, the volume of child pornography distributed was

lower, as set forth in the statement of offense, and a forensic analysis did not reveal that the

defendant had amassed a collection of child pornography on his electronic devices. There is also

no indicia or evidence in this case that the defendant engaged in the hands-on sexual abuse of

children. The United States sought permission to forensically interview the defendant’s child,

which he and his wife provided, and the child made no disclosure of sexual abuse.

               2.      History and Characteristics of the Defendant

       It appears from the PSR that the defendant has led a life up until his arrest that has been

stable, well supported, and by nearly all measures personally and professionally successful. His

parents appear to have raised him in a stable and loving home, and to have provided well. He


                                                 11
         Case 1:19-cr-00211-JDB Document 23 Filed 09/25/19 Page 12 of 15



has not himself been victimized, and does not appear to have mental health or significant

substance abuse issues. He is well educated, having obtained a law degree from Georgetown

University, and has attained career success, working up until his arrest as the Chief of Staff for

the Office of Legal Counsel for the D.C. Mayor’s Office. He was, until his arrest, married and

raising a child in a home in Northwest, D.C. Significantly, he enjoys tremendous support from

his family, including his parents and his wife, even after his arrest and their learning of the nature

of the charges in this case. He has no criminal history. These are all advantages that make it

very hard to explain how or why the defendant chose the path that lead him to the commission of

these offenses. They are also advantages that make it hard to understand why he would cause so

much harm, not only to the victims in this case, but also to those around him, including his wife

and his child. Hopefully, however, they are all also circumstances that will, when he is released

from any period of incarceration imposed by this Court, bode well for his ability to rehabilitate

himself and to succeed on supervision so that he can ultimately assimilate back into society

productively.

       To the defendant’s substantial credit, he appears to have taken full responsibility for his

actions in this case. He has done so not just in pleading guilty to the charges, but from the

outset. When he was caught by the FBI, which executed a search warrant at his home in January

2019, he obtained counsel and has, from that time – including during the pendency of the

investigation before his arrest – indicated a willingness to accept responsibility for his crime. He

self-surrendered on a complaint and agreed to plead guilty to the lead charge against him.

Beyond that, he has before the arrest and after, sought therapy to begin the (undoubtedly lengthy)

process of addressing the issues that caused him to engage in this behavior. His statements to the

PSR writer also express an abject acceptance of responsibility for his conduct. This acceptance



                                                 12
         Case 1:19-cr-00211-JDB Document 23 Filed 09/25/19 Page 13 of 15



and early efforts to seek assistance therapy are to his credit and, hopefully, will also bode well

for his potential to succeed post release from any period of incarceration imposed. Defendant’s

early and complete acceptance of responsibility support the government’s recommendation at the

bottom of the sentencing guidelines range.

               3.      Punishment, Deterrence, Protection, and Correction

       A sentencing court “shall impose a sentence sufficient, but not greater than necessary” to

comply with the need for a sentence: “(A) to reflect the seriousness of the offense, to promote

respect for the law, and to provide just punishment for the offense; (B) to afford adequate

deterrence to criminal conduct; (C) to protect the public from further crimes of the defendant;

and (d) to provide the defendant with needed educational or vocational training, medical care, or

other correctional treatment in the most effective manner.” 18 U.S.C. § 3553(a)(2).

       The government’s recommended sentence is sufficient, but not greater than necessary, to

provide just punishment for the defendant’s offenses.

               4.      Available Sentences

       The defendant should be sentenced to a term of incarceration. Probation is expressly

precluded by statute. Further, the defendant is in Zone D of the Guidelines, and thus a

probationary sentence would be a departure from the Guidelines. See PSR ¶ 104-105. According

to the PSR, the defendant does not have the ability to pay a fine in this case. See PSR ¶ 89.

       In addition, the Court should impose a term of supervised release, and the government

recommends a term of ten years. A term of supervised release is critical because it will subject

the defendant to ongoing monitoring and sex offender treatment. The conditions of supervised

release should include at least the following conditions, which are conditions imposed in similar

cases and conditions that are recommended by the United States Probation Department:



                                                 13
         Case 1:19-cr-00211-JDB Document 23 Filed 09/25/19 Page 14 of 15



       (1) The defendant must register as a sex offender and submit to searches of his person,

           property, house, residence, vehicle, papers, computers, other electronic

           communications or data storage devices or media, and effects, at any time, with or

           without a warrant, by law enforcement or probation officer with reasonable suspicion

           concerning unlawful conduct or a violation of a condition of supervision.

       (2) The defendant must undergo and comply with sex offender evaluation and treatment.

           This may include the use of polygraph testing as part of the therapeutic process.

       (3) The defendant’s use of the Internet, computers, and any other Internet-capable

           devices will be restricted and monitored.

       As it relates to the above conditions, first, the defendant will be required by statute to

register as a sex offender as a result of his convictions in this case. Second, the defendant’s use

of the Internet to commit his crimes justifies monitoring his future use.

               5.      Restitution

       There are no requests for restitution from the victims at the current time.

IV.    CONCLUSION


       WHEREFORE, for all of the reasons set forth herein, the government recommends that

the Court sentence the defendant to a term of imprisonment of 70 months imprisonment to be

followed by a period of ten years of supervised release, with the specific conditions of

supervision recommended by the United States, with the recommended conditions of

supervision. The defendant is further required by statute to register as a sex offender for a

minimum period of 25 years.




                                                 14
Case 1:19-cr-00211-JDB Document 23 Filed 09/25/19 Page 15 of 15



                            Respectfully submitted,

                            JESSIE K. LIU
                            UNITED STATES ATTORNEY

                            ___/s/______________________________
                            Andrea Hertzfeld
                            Assistant United States Attorney
                            D.C. Bar No. 494059
                            555 Fourth Street, N.W.
                            Washington, D.C. 20001
                            (202) 252-7808




                              15
